DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 11-14, 20-26, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Tan et al. (2018/0361586) discloses an aerial robot position control system comprising: a) a light beam position measurement system comprising: i) a measurement source that produces an emitted measurement beam that is a light beam; and ii) a cooperative target configured within a device coordinate system that has a target location with respect to the measurement source, which is target data; b) a coordination processor configured to run a control algorithm comprising: i) an input measured position; ii) an output motor command; and iii) end effector activator instructions; c) an aerial robot comprising: i) a position driver comprising. a propeller; and a motor that spins the propeller; and ii) an end effector; wherein said end effector is coupled to said aerial robot; wherein said emitted measurement beam is incident on said cooperative target such that said light beam position measurement system produces said target location within a device coordinate system, which is said target data; wherein said target data is provided as an input measured position to said control algorithm to generate said robot positional instructions and said end effector activator instructions; wherein said aerial robot receives said output motor command and operates said position driver to set a position of said end effector; and wherein said aerial robot receives said end effector activator instructions and operates said end effector (Paragraph 0053-0065, 0103).  
However, Tan fails to disclose wherein said cooperative target is coupled with said aerial robot in a fixed positional relationship to said end effector; and wherein said measurement source is in a fixed location within said working coordinate system.  
Therefore, the prior art of record does not anticipate nor render obvious wherein said cooperative target is coupled with said aerial robot in a fixed positional relationship to said end effector; and wherein said measurement source is in a fixed location within said working coordinate system when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668